762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
CARL W. STOTTS, INDIVIDUALLY AND ON BEHALF OF ALL OTHERSSIMLARLY SITUATED, AND FRED L. JONES, PLAINTIFF-APPELLEES,v.MEMPHIS FIRE DEPARTMENT; ROBERT W. WALKER, CITY OF MEMPHIS,AND JOSEPH SABATINI, DEFENDANTS-APPELLANTS (81-5349),FIREFIGHTERS LOCAL UNION 1784,DEFENDANT-INTERVENOR-APPELLANT (81-5349).
NO. 81-5348, 81-5349

1
United States Court of Appeals, Sixth Circuit.

3/13/85
ORDER

2
ON REMAND from the United States Supreme Court.


3
THIS CAUSE has been returned to this Court subsequent to a decision rendered by the United States Supreme Court reversing this Court's prior decision.


4
ON CONSIDERATION WHEREOF, it is ordered by this Court that the cause is remanded to the United States District Court for the Western District of Tennessee for disposition in conformity with the opinion of the United States Supreme Court.